Citation Nr: 0614014	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  97-24 781	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a low back disability prior to December 23, 1999.

3.  Entitlement to a disability evaluation in excess of 20 
percent for a low back disability subsequent to December 23, 
1999.

4.  Entitlement to an original compensable evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1996.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1997 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2003, the veteran testified 
at a Central Office hearing before the undersigned Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the transcript of that hearing is in the claims 
file.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
suffers from any disability of the left knee.

2.  Prior to December 23, 1999 the veteran's low back 
disability was manifested by mild limitation of motion, mild 
pain, and minimal functional limitation, with forward flexion 
of the thoracolumbar spine to 95 degrees and a combined range 
of motion of the spine to 245 degrees.

3.  Since December 23, 1999 the veteran's low back disability 
was manifested by mild pain, and some mild functional 
limitation, with forward flexion of the thoracolumbar spine 
to 80 degrees, and a combined range of motion of the spine of 
220 degrees.

4.  The veteran's chondromalacia of the right knee is 
manifested by some pain on exertion, but with flexion to 135 
degree, extension to 0 degrees, and no instability, 
subluxation, or significant limitation of function.


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that is 
related to his period of active duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for the low back disability prior to December 23, 
1999 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5292, 5293, 
5295 (2002).

3.  The criteria for a disability evaluation in excess of 20 
percent for the low back disability subsequent to December 
23, 1999 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5292, 
5293, 5295 (2002); DC 5237, 5243 (2005).

4.  The criteria for an original compensable disability 
rating for chondromalacia of the right knee are not met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DC 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
April 2004 that told him what was necessary for his claims to 
be granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statement of the Case (SSOC), he was provided with specific 
information as to why his claims seeking service connection 
for a left knee disability, and increased ratings for his 
right knee and low back disabilities were being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2004 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any other evidence 
or information that he thinks will support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2005 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the notification letter 
in April 2004.  The most recent SSOC is dated in October 
2005.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and provided the veteran 
with several VA examinations.  The RO also attempted to 
obtain VA and private medical records that the veteran 
identified, but there was no record of any VA treatment, and 
the veteran was unable to provide a current location for the 
private medical records he identified.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

There are no VA treatment records or private treatment 
records, and no evidence that the veteran has been treated 
for a left knee disability since service.  In fact, the 
veteran testified that he had not received medical treatment 
for his left knee, but instead he self-medicated when it 
would bother him.

The veteran underwent a VA examination in December 1996.  It 
is unclear if this examination involved both knees or only 
one knee.  If it was only one knee it is unclear if it was 
the right or left knee.  The examiner noted no swelling, no 
deformity, no lateral instability, and no subluxation of the 
knee.  Flexion was to 140 degrees and extension to 0 degrees, 
which was full range of motion of the knee.  The diagnosis 
was chondromalacia, with a normal range of motion and intact 
ligaments.  The specific knee was not indicated.  X-rays of 
the left knee were normal.

The veteran underwent a second VA examination in December 
1999.  The veteran had essentially no complaints regarding 
his left knee.  The veteran did report that he used to have 
knee pain when doing strenuous activity but that his back 
pain will no longer allow that kind of activity so there was 
no further knee pain.  The left knee had a full range of 
motion with no crepitus, no swelling, no effusion, no joint 
line tenderness, and no evidence of instability.  There was 
no evidence of neurological deficits of the knees or legs and 
the X-rays of the left knee were normal.  The examiner noted 
that there was an apparent history of chondromalacia of the 
left knee but that at present there was no identifiable 
abnormality of the knees radiographically or on clinical  
examination.

The veteran was provided another VA examination in August 
2000.  The veteran complained of knee pain, mostly in the 
right knee but also a little pain in the left knee.  He 
reported he has treated his knee pain with anti-inflammatory 
medication and has not sought further medical treatment.  The 
veteran denied effusions.  On examination, the left knee had 
a full range of motion  The left knee was stable to varus, 
valgus, anterior and posterior stress.  The left knee had 
tenderness more localized around the kneecap, but it was 
minimal.  There was no effusion noted.  X-rays revealed 
minimal degenerative changes of the medial and lateral joint 
lines of the knees bilaterally.  The examiner noted that 
based on the veteran's report he has some flare-ups of 
chondromalacia patellae, particularly on the right side.

Because it was unclear from the previous VA examinations 
whether or not the veteran had a disability of the left knee, 
the RO scheduled a final VA examination in June 2005.  The 
veteran reported a history of bilateral knee pain, worse on 
the right than the left.  The veteran complained that the 
pain was worse after running.  The veteran reported that his 
left knee rarely gave him any difficulty.  On examination the 
left knee had no effusions, no tenderness,. no crepitus, and 
a full range of motion.  There was no instability and X-rays 
were within normal limits.  The impression was that the left 
knee was totally asymptomatic and was a normal knee.

Based on the above, the Board finds that entitlement to 
service connection for a left knee disability must be denied 
because there is not sufficient medical evidence establishing 
that the veteran currently suffers from a left knee 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board finds the VA examination of June 
2005 to be the most persuasive.  The examiner was unable to 
find any objective evidence of a left knee disability and X-
rays were within normal limits.  The August 2000 VA 
examination did suggest a bilateral knee disability, but 
essentially there are no indications of a left knee 
disability.  The range of motion was full, the X-rays taken 
in 1996 and 2005 were negative, and there was no instability, 
subluxation, effusion, or crepitus.  Only the August 2000 VA 
examination suggests a left knee disability, but the absence 
of any VA or private treatment, and the other VA examinations 
are persuasive evidence that the veteran does not have a 
current left knee disability.  Since there is insufficient 
current medical evidence of a left knee disability, service 
connection for this condition is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  The 
Board acknowledges that the veteran is complaining of a 
current disability, however, while the veteran is competent 
to describe symptoms, he is not a medical professional, and 
is not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for a left knee disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.

III.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record.  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issues before the Board involve initial ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A.  Low back disability

The veteran was granted service connection for low back 
strain with degenerative disc disease by rating decision 
dated in December 1996.  He was initially assigned a 10 
percent disability rating.  In November 2003, the veteran's 
rating was increased to 20 percent for his low back 
disability effective January 9, 2003.  The veteran has 
continued to appeal, seeking a higher rating.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

1.  Entitlement to a disability rating in excess of 10 
percent prior to December 23, 1999

Prior to December 23, 1999 only the old rating criteria apply 
as the regulations regarding the back were not changed until 
2002.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in 
effect prior to September 26, 2003) pertaining to lumbosacral 
strain, a 10 percent rating was warranted for characteristic 
pain on motion.  38 C.F.R. § 4.71a, DC 7120 (2002).  A higher 
rating of 20 percent was not warranted unless there was 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.  Id.  A 40 
percent rating was warranted under the old regulations when 
there was severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  This 40 percent 
rating is the maximum provided for lumbosacral strain under 
the old rating criteria.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion of the lumbar spine.  

Under DC 5293 (2002), a 10 percent rating was warranted for 
mild intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 
5293 (2002).  A higher rating, of 20 percent, required 
moderate intervertebral disc syndrome with recurring attacks.  
Id.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome (IDS), with recurring attacks 
and intermittent relief.  Id.  The highest rating, of 60 
percent, was not warranted unless there was a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

The only VA or private medical evidence is a single treatment 
note dated in may 1994 which indicates the veteran complained 
of back pain.  The veteran testified that he has not been 
treated for his back disability.

The veteran underwent a VA examination in December 1996.  The 
examiner noted no postural or fixed deformities of the spine.  
The musculature of the back was well developed with no 
significant muscle spasm.  Forward flexion was to 90 degrees, 
backward extension to 30 degrees,  lateral flexion was 40 
degrees bilaterally, and rotation was 30 degrees bilaterally.  
The examiner noted that flexion beyond 90 degrees was 
painful.  There was no evidence of any sensory deficit in the 
legs, and the veteran's reflexes were symmetrical.  The 
diagnosis was mechanical back pain syndrome, posterior 
protrusion of disc, level not specified.  There was  no 
radiculopathy and no spinal stenosis.  X-rays taken in 
December 1996 showed mild L3-4 and L4-5 disc narrowing which 
suggested early degenerative disc disease.

The VA examinations have found pain on extended use and the 
treatment notes show complaints of low back pain.  The 
veteran's range of motion was nearly full, there was no sign 
of any neurological impairment, no muscle spasm, and no loss 
of lateral spine motion.  With no evidence of moderate 
limitation of motion, and no evidence of muscle spasm, a 
rating in excess of 10 percent is not warranted under DC 
5295, or 5292.  38 C.F.R. § 4.71a, DC 5292, 5295 (2002).   

Under the old DC 5293, there is also no basis for a 
disability rating in excess of 10 percent.  There is no 
evidence that the veteran suffered recurring attacks of 
intervertebral disc syndrome.  The medical evidence indicates 
that the veteran had low back pain and that it worsened on 
extended use but no evidence of attacks of intervertebral 
disc pain.  Therefore, a rating in excess of 10 percent is 
not warranted under DC 5293.  38 C.F.R. § 4.71a, DC 5293 
(2002).

There is no evidence that the veteran is severely limited in 
his activities, no evidence that he cannot walk, drive, or 
generally function.  Based on the evidence, the Board finds 
that any pain and loss of function does not more closely 
approximate the criteria for a rating in excess of 10 percent 
prior to December 23, 1999.  There is no basis for a rating 
in excess of 10 percent prior to December 23, 1999 under the 
Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), 
DeLuca, 8 Vet. App. 202.

2.  Entitlement to a disability rating in excess of 20 
percent subsequent to December 23, 1999

Subsequent to December 23, 1999 the old rating criteria 
applies until the regulations changed effective September 23, 
2002 and September 26, 2003.  After those dates both old and 
new regulations apply to the veteran's claim.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 10 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degree, or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 
higher rating, of 20 percent, is not warranted unless there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 40 percent requires 
forward flexion of the thoracolumbar spine of less than 30 
degrees, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237, 5242, 5243 (2005).  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 10 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent rating is warranted for intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least two weeks but less than 4 weeks during 
the past 12 months.  A higher rating, of 40 percent, is 
warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and 
neurological symptoms.  

There are no treatment records for the veteran's low back 
disability other than the one noted above dated in May 1994.  
The veteran testified that he has not sought medical 
treatment for his back disability.  There are no treatment 
records showing any incapacitating episodes.

The veteran was provided a VA examination in December 1999.  
The veteran complained of chronic and persistent low back 
pain.  The veteran also reported difficulty sitting for long 
periods and difficulty with prolonged bending.  The veteran 
reported exacerbations that required bedrest and more 
extensive treatment with ibuprofen.  These flare-ups caused 
pain in the veteran's buttocks and legs as well as his back.  
The veteran reported avoiding heavy lifting that would injure 
his back.  On examination there was no tenderness to 
palpation of the lumbar spine and no outward structural 
deformity.  Forward flexion was to 80 degrees before there 
was pain, and extension is to 10 degrees.  Side-bending was 
to 15 degrees with pain to the left and to 10 degrees without 
pain to the right.  X-rays revealed degenerative changes at 
L3-4 and L4-5, more pronounced at L4-5. The examiner noted 
the veteran does have some limitation of function and pain.  
The examiner noted the veteran was unable to do heavy lifting 
and that the range of motion of the back was less than 
normal.  In an addendum, dated December 30, 1999, the 
examiner stated that the veteran's back diagnosis is 
moderately severe degenerative disc and joint disease 
involving the lumbar spine, with recurrent low back pain 
resulting therefrom.

The veteran underwent another VA examination in August 2000.  
The veteran reported pain in his low back that occasionally 
radiates to his buttocks.  He reported that the pain can 
sometimes flare-up and that activities like bending over or 
prolonged walking can cause pain or discomfort.  The veteran 
indicated that his only treatment has been anti-inflammatory 
medication.  On examination there was no lumbar or paraspinal 
tenderness.  There was no muscle spasm noted.  On forward 
flexion, the veteran was able to completely bend forward and 
put his chest to his knees in a sitting position although 
there was some discomfort when performing this motion.  The 
veteran exhibited full lumbar lordosis reversal and normal 
extension to 20 degrees.  Side-bending was at least 50 to 60 
degrees bilaterally.  X-rays revealed minimal disc space 
narrowing at L3-4 and L4-5.  There was degenerative spurring 
at L3-4 with some spondylolisthesis of L4.  The impression 
was mechanical low back and disc disease.  The examiner 
stated that the symptoms will wax and wane and although there 
has been minimal treatment in the past, the veteran could 
certainly have prolonged and disabling symptoms in the 
future.

The veteran was provided his most recent VA examination in 
June 2005.  The veteran complained of back pain, but stated 
that he is able to carry out most activities if he does so 
slowly.  The veteran reported daily stiffness in his back, 
especially in the morning, and difficulty standing erect 
after sitting for 15 minutes.  The veteran reported trying to 
avoid bending and lifting although he is able to lift if he 
does so with the proper technique.  The veteran complained of 
difficulty walking long distances and back pain that is 
mostly achy and dull.  The veteran described flare-ups of 
more intense pain that radiates and makes it difficulty to 
walk upright.  The back pains have caused him to miss about 
six days of work in the past year.  He has treated his back 
pain with ibuprofen and ice with occasional back supports or 
a cane.  On examination there was no evidence of tenderness 
or spinal deformity.  Forward flexion was to 60 degrees at 
which point the veteran experienced pain.  Backwards 
extension was to 30 degrees, lateral flexion was to 25 
degrees bilaterally, right rotation was to 45 degrees, left 
rotation was to 50 degrees.  All rotation was with pain.  The 
combined range of motion of the thoracolumbar spine was 235 
degrees.  The veteran had negative straight leg raise 
bilaterally.  Deep tendon reflexes were 1+ at the patellar 
and Achilles' bilaterally.  There were no motor deficits 
present on examination.  X-rays of the lumbar spine revealed 
significant degenerative disc disease at L4-5 and also some 
at L3.  The veteran had a retrospondylolithesis between L4 
and L5.  There were no neurological deficits noted.  The 
impression was law back pain which the examiner attributed to 
a musculoskeletal mechanical low back pain that occurs every 
now and again according to the veteran's level of activity or 
his posture.  There was no strong evidence for radiculopathy 
in the right leg.  The examiner noted the veteran 
occasionally misses work and has been treated conservatively 
with ice and ibuprofen.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 20 percent subsequent to December 
23, 1999 have been met within the applicable time periods.  
Applying the old rating criteria, the Board finds that a 
rating in excess of 20 percent is not warranted after 
December 23, 1999 under 38 C.F.R. § 4.71a, DC 5295.  Under 
this regulation a 40 percent rating is warranted when there 
is severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  There is no 
evidence of listing of the whole spine, no positive 
Goldthwait's sign, and no marked limitation of forward 
bending or loss of lateral motion.

Similarly, there is no basis for a rating is excess of 20 
percent subsequent to December 23, 1999 under 38 C.F.R. 
§ 4.71a, DC 5292.  Under this regulation, a 20 percent rating 
is warranted for moderate limitation of motion, and a 40 
percent rating is warranted for severe limitation of motion 
of the lumbar spine.  There is no evidence of severe 
limitation of motion of the lumbar spine.  The VA 
examinations who flexion limited to at most 60 degrees, and 
extension to 10 to 30 degrees, and side-bending to between 15 
and 50 degrees, and rotation to between 20 and 30 degrees.  
The Board finds that this does not rise to the level of 
severe limitation of motion of the lumbar spine.

Under DC 5293 (2002), a 20 percent rating, requires moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, DC 5293 (2002).  A 40 percent rating was 
warranted for severe intervertebral disc syndrome (IDS), with 
recurring attacks and intermittent relief.  Id.  The highest 
rating, of 60 percent, is not warranted unless there is a 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.  
The Board finds that the veteran's disability does not meet 
the criteria for a 40 percent or 60 percent rating.  The 
veteran's pain is usually well-managed and he had occasional 
flare-ups.  He doesn't have intermittent relief, it is ore 
accurate to say he has intermittent symptoms.   In addition, 
the VA examiner in August 2002 indicated that the veteran's 
condition was not very disabling at the time but cou8ld get 
worse in the future.  The VA examiner in June 2005 described 
the veteran's disability as musculoskeletal mechanical low 
back pain, which does not suggest intervertebral disc 
syndrome.  The Board finds that there is insufficient 
evidence that the veteran has recurring attacks of IDS with 
intermittent relief.

Applying the new rating criteria, the Board also finds that a 
rating in excess of 20 percent is not warranted subsequent to 
December 23, 1999. Under the new regulations, a rating of 40 
percent requires forward flexion of the thoracolumbar spine 
of less than 30 degrees, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237, 5242, 5243 
(2005).  There is no indication that the veteran had forward 
flexion limited to 30 degrees or less, and no indication of 
ankylosis of the lumbar spine.  The most severe limitation of 
flexion shown on examination was in June 2005 that found 
flexion limited to 60 degrees.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent rating is 
warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and 
neurological symptoms.  There is no indication of 
incapacitating episodes having a duration of at least 4 weeks 
and no evidence of neurological symptoms.  All the VA 
examinations found no neurological deficits.  Therefore, 
there is no basis for a rating is excess of 20 percent for a 
low back disability, subsequent to December 23, 1999, under 
either the old or the new rating criteria.

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of the assigned ratings at this 
time.  In particular, the Board notes the lack of evidence of 
such findings as loss of strength, loss of coordination, or 
muscle atrophy.  The veteran walks normally and has only 
minimal functional limitation.  There is no evidence that the 
veteran is severely limited in his activities, as he can 
walk, drive, and generally function, although it is difficult 
for him to walk long distances and he was limited in some 
activities like bending repeatedly or sitting for a time 
without stretching.  The veteran stated that he was able to 
do lifting as long as he used the proper technique.  In 
summary, when the ranges of motion in the back are considered 
together with the evidence showing functional loss, to 
include the findings pertaining to neurological deficits, 
muscle strength, the Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 20 percent subsequent 
to December 23, 1999 when compared to either the old or the 
new rating criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC's 5292, 5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence is 
against a rating in excess of 10 percent prior to December 
23, 1999, or in excess of 20 percent since December 23, 1999.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, but there is no doubt to be resolved in 
the veteran's favor.

B.  Right knee disability

The veteran was granted service connection for chondromalacia 
of the right knee and assigned a 0 percent disability rating.  
The veteran appealed, seeking a higher rating.

The veteran was seen in service with complaints of right knee 
pain, which worsened with running, climbing steps, and 
prolonged sitting.  He was diagnosed with chondromalacia.  
The veteran has not sought medical treatment for his right 
knee disability since leaving service.

The veteran underwent a VA examination in December 1996.  The 
examiner noted no swelling, no deformity, no lateral 
instability, and no subluxation of the knees.  Flexion was to 
140 degrees and extension to 0 degrees, which is full range 
of motion of the knee.  The diagnosis was chondromalacia, 
with a normal range of motion and intact ligaments.  There is 
no indication as to which knee.  X-rays of the right knee 
showed no abnormality.

The veteran underwent a second VA examination in December 
1999.  The veteran had essentially no complaints regarding 
his right knee.  The veteran did report that he used to have 
knee pain when doing strenuous activity but that his back 
pain will no longer allow that kind of activity so there is 
no further knee pain.  On examination the veteran had 
essentially a full range of motion bilaterally.  The right 
knee had no crepitus, no swelling, no effusion, no joint line 
tenderness, and no evidence of instability.  There was no 
evidence of neurological deficits of the knees or legs and 
the X-rays of the right knee were within normal limits.  The 
examiner noted that there was an apparent history of 
chondromalacia but that at present there was no identifiable 
abnormality of the knees radiographically or on clinical  
examination.

The veteran was provided another VA examination in August 
2000.  The veteran complained of knee pain, mostly in the 
right knee but also a little pain in the left knee.  He 
reported he has treated his knee pain with anti-inflammatory 
medication and has not sought further medical treatment.  The 
veteran did report that exercise is difficulty with flare-ups 
of the right knee, including after climbing stairs.  The 
veteran denied effusions, and has received no medical 
treatment for his right knee.  On examination the right knee 
had a full range of motion from 0 to 130 or 140 degrees.  The 
right knee was stable to varus and valgus, anterior and 
posterior stress, and had minimal tenderness to palpation of 
the lateral retinaculum and to the anterolateral joint line.  
There was no effusion noted.  X-rays revealed minimal 
degenerative changes of the medial and lateral joint lines of 
the knees bilaterally.  The examiner noted that based on the 
veteran's report he has some flare-ups of chondromalacia 
patellae, particularly on the right side.

The RO scheduled a final VA examination in June 2005.  The 
veteran reported a history of bilateral knee pain, worse on 
the right than the left.  The veteran complained that the 
pain was worsened after running.  The veteran reported that 
his right knee gives him trouble if he happens to climb three 
or four flights of stairs or more.  On a daily basis, the 
veteran does not believe that his right knee is a particular 
problem.  The veteran did not report any locking, 
instability, or swelling of the right knee.  The veteran 
indicated that he has no difficulty kneeling, except that it 
might hurt his back, but not his knees.  He does not use any 
supports or braces for his right knee and his right knee 
disability has not resulted in any lost time from work and 
does not restrict him.  Physical examination of the right 
knee revealed no effusions, no tenderness, no crepitus, and 
no instability.  Flexion was to 130 degrees and extension to 
0 degrees.  Repetitive range of motion resulted in the same 
degree of range of motion and also no increase in pain.  X-
rays of the right knee were within normal limits.  The 
impression was a history of chondromalacia patella of the 
right knee.

Diagnostic Code 5257, impairment of the knee, is rated based 
on recurrent subluxation and lateral instability.  Under 
Diagnostic Code 5257, a 10 percent disability evaluation 
requires slight impairment of either knee.  A 20 percent 
evaluation requires moderate impairment.  A 30 percent 
evaluation requires severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  The words "slight", 
"moderate" and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decision is "equitable and just".  38 C.F.R. § 4.6 (2005).  
Here, the evidence does not establish that there is recurrent 
subluxation or instability of the right knee.  The VA 
examinations show no evidence of instability or subluxation 
of the right knee, and the veteran has denied any instability 
to "giving-out" of his right knee.  There is no basis to 
find impairment of the right knee due to recurrent 
subluxation and lateral instability, and thus no basis for a 
rating based on instability or subluxation of the right knee.  
38 C.F.R. § 4.71a, DC 5257 (2005).

Diagnostic codes 5260 and 5261 apply when rating a knee 
disability due to limitation of motion.  In order for a 
disability evaluation of 10 percent to be assigned under 
Diagnostic Code 5260, flexion must be limited to 45 degrees; 
a higher rating of 20 percent is not warranted unless flexion 
is limited to 30 degrees or less.  There is no indication 
that the veteran had flexion of the right knee limited to 45 
degrees or less.  The VA examinations all show essentially a 
full range of motion of the right knee.  The veteran's right 
knee disability does not warrant a compensable rating based 
on limitation of flexion.  38 C.F.R. § 4.71a, DC 5260 (2005).  

Diagnostic Code 5261 provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 
percent), 20 degrees (30 percent), 30 degrees (40 percent) or 
45 degrees (50 percent).  See 38 C.F.R. § 4.71, Diagnostic 
Code 5261.  The VA examinations all indicate that the 
veteran's extension of the right knee is full (i.e. to 0 
degrees).  Therefore, a compensable rating is not warranted 
for the right knee under DC 5261.  38 C.F.R. § 4.71a, DC 5261 
(2005).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2005).  

There is no X-ray evidence of arthritis of the right knee, 
and therefore a separate rating for arthritis is not 
warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has complained of slight 
pain in the right knee, but stated that it has not caused him 
to lose work or limit him significantly.  He has pain 
occasionally after extended use like running or climbing 
several flights of stairs,  and the VA treatment notes and VA 
examiners found evidence of pain on, however, there is no 
evidence that the veteran is severely limited in his 
activities, as he can walk, drive, and generally function.  
Given that he has a nearly full range of motion, no sign of 
instability, and no evidence of subluxation of the left knee, 
the Board finds that any pain and loss of function does not 
more closely approximate the criteria for a compensable 
rating.  There is no basis for an increased rating under the 
Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, and 4.59 (2005), 
DeLuca, 8 Vet. App. 202.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but there is no doubt to be resolved in 
the veteran's favor.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to a disability evaluation in excess of 10 
percent for a low back disability prior to December 23, 1999 
is denied.

Entitlement to a disability evaluation in excess of 20 
percent for a low back disability subsequent to December 23, 
1999 is denied.

Entitlement to an original compensable evaluation for 
chondromalacia of the right knee is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


